11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Kent R. Ohlhausen,                            * From the County Court
                                                at Law No. 2 of Taylor County,
                                                Trial Court No. 5324.

Vs. No. 11-15-00152-CV                        * September 17, 2015

Capital One Bank (USA), N.A.,                 * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered Kent R. Ohlhausen’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Kent R. Ohlhausen.